The opinion of the court was delivered by
Hibson, C. J.
By decisions here and abroad, the principle of Lansdown vs. Lansdown, Mosely Rep. 264, has been exploded. It was rejected in Rankin vs. Mortimer, 7 Watts 372. The Supreme Court of New York alone is the only one that has hesitated ; because it leaned, in its latter days, towards the subtle equities of the civil law. Chancellor Kent certainly did not encourage the notion, that a mistake of law is ground of relief; for he puts the' *376sale of aHorse, dead, but not known to be so, as an instance of the distinction, between a mistake of law and a mistake of fact. Here the facts which constituted the basis of the bargain, were mutually understood. The defendant was bound to know the provisions under which he derived title; and he was bound to inquire whether the widow had elected to take dower, or the devise in lieu of it. The parties were or ought to have been, mutually informed of the facts on which they founded their agreement. The defence is that she took a benefit under the will, which excluded her right to dower. Be it so. But the facts were within the knowledge of both parties, and the mistake was in the judgment they formed of the legal effect of them. The plaintiffs have brought their action at law on a specialty; and a Chancellor would not interfere to rescind it.
Judgment reversed and venire facias de novo awarded.